DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
The applicant’s election without traverse of Species 4 (Figures 10-11) in the reply filed on 8/15/2022 is acknowledged. Claims 6-7 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Z (see line 24 on page 4).
The drawings are objected to because “23”, “232”, and “332” should be replaced with “23b”, “232b”, and “332b”, respectively, in Figure 12. See lines 7-21 on page 17 of the applicant’s specification as well as the specification objections below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In lines 5 and 11 on page 14, “second posts 334” should be replaced with “second posts 336”. See Figures 6-11.
In line 13 on page 17, “the first inner mold 23” should be replaced with “the first inner mold 23b” since the inner mold shown does not match that of Figure 2. See also line 17 on page 17.
In line 16 on page 17, “the second inner mold 33” should be replaced with “the second inner mold 33b”. See Figure 12 and line 20 on page 17.
Appropriate correction is required.

Claim Interpretation
Claim 9 refers to “at least one second flow channel”, but neither claim 9 nor claim 1 requires a first flow channel. Given the naming convention used throughout the specification and claims, it is understood that the at least one second flow channel of claim 9 is considered a second flow channel because it is part of the second mold. Therefore, in this case, use of the term “second” does not suggest that there are other unrecited flow channels. Note claim 11, which refers to “at least one first flow channel” formed in the first inner mold.
Claim 15 refers to “hot compacting”. Since hot compaction is a term of art, the term “hot” is not considered to be a relative term that renders the claim indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close proximity” in claim 14 is a relative term which renders the claim indefinite. The term “close proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear how close the temperature sensor must be to the mold cavity to be considered to be in close proximity. For purposes of examination, claim 14 will be interpreted as though “in close proximity to said mold cavity” was omitted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0319049 (“Huang 1”) in view of EP 3,338,980 (“Torres”) and US 2018/0290351 (“Brexeler”).
Regarding claim 1, Huang 1 discloses a molding apparatus for forming a shoe component (see paragraph 2), comprising:
a first mold including a first outer mold (the upper mold seat 6; see Figure 2 and paragraph 19) and a first inner mold (the upper die core assembly 7; see Id.), said first outer mold having an inner base surface (just above the upper heating unit 9 in Figure 2) and an inner peripheral surface (to the side of the upper die core assembly 7 in Figures 2 and 5, where reference numeral 7 is pointing) that cooperatively define a first receiving space (see Figure 2), said first inner mold being disposed in said first receiving space (see Id.) and having a first heating structure (the upper die core passage 711; see Figure 2 and paragraph 25, which states that heated gas flows in the upper die core passage 711); and
a second mold including a second outer mold (the lower mold seat 4; see Figure 2 and paragraph 19) and a second inner mold (the lower die core assembly 5; see Id.), said second outer mold having an inner base surface (just below the lower heating unit 8 in Figure 2) and an inner peripheral surface (to the side of the lower die core assembly 5 in Figure 2, particularly the surface of the lower mold seat 4 just to the right of where reference numeral 511 is pointing) that cooperatively define a second receiving space (see Figure 2), said second inner mold being disposed in said second receiving space (see Id.) and having a second heating structure (the mold plate passage 5111; see Figure 2 and paragraph 21, which states that heated gas flows through the mold plate passage 5111);
wherein said first mold and said second mold are movable toward and away from each other (see Figures 2 and 6 and paragraph 22, which states that Figure 2 represents a closed state and Figure 6 represents an open state); and
wherein said first inner mold and said second inner mold cooperatively define a mold cavity (the mold cavity 512; see Figure 2 and paragraph 21).
Huang 1 does not disclose that 1) the first inner mold and the inner peripheral surface of the first outer mold have a first gap formed therebetween and 2) the second inner mold and the inner peripheral surface of the second outer mold have a second gap formed therebetween.
Torres discloses a compression mold 10 (see Figure 2 and paragraph 23) including molding portions 32, 42 and support plates 50, 60 (see Figure 2 and paragraph 25). Each molding portion 32, 42 is equipped with thermal regulation means, which can take the form of circuits pierced in the steel blocks forming the molding portions 32, 42 (see paragraph 28). Layers of thermal insulation 90, 100 are provided between the molding portions 32, 42 and the support plates 50, 60, preferably on the five faces of each molding portion 32, 42 (see Figure 2 and paragraph 29). In particular, the outer faces 36, 46 of the molding portions 32, 42 are at least partially covered with the layers of thermal insulation 90, 100 (see Figure 2 and paragraph 30). Figure 4A illustrates temperatures in a conventional mold, while Figure 4B illustrates temperatures in the inventive mold (see paragraph 31). The outer faces of the mold 10 have a temperature of about 40 °C versus 110 °C for the conventional mold (see Figures 4A-B and paragraph 32). Inclusion of the thermal insulation reduces the cost of the mold, saves energy and time, and reduces the risk of accidents (see paragraphs 17-20 and 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included layers of thermal insulation between the inner and outer components of the mold of Huang 1, as taught by Torres, to reduce the cost of the mold, save time and energy, and reduce the risk of accidents (see paragraphs 17-20 and 32 of Torres). Specifically, it would have been obvious to have located thermal insulation on at least those exterior surfaces of the upper die core unit 71, mold plate 511, and die cores 513 that contact the upper mold seat 6, lower mold seat 4, or lower die core unit 51 in Huang 1 since the upper die core unit 71, mold plate 511, and die cores 513 have passages for heated gas (note passages 711, 5131, and 5111 in Figure 2 and see paragraph 30) similar to the corresponding insulated structure in Torres (note that mold portions 32, 42 have thermal regulation means, as discussed in paragraphs 28 and 33).
A layer of thermal insulation between two components provides a gap between those components, as claimed. Alternatively, Brexeler discloses that an air gap between mold components has an insulating effect and is a suitable alternative to a heat-insulating layer (see paragraph 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used air gaps in place of the layers of thermal insulation in modified Huang 1 since Brexeler teaches that these options are equivalent (see paragraph 14). This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).

Regarding claim 8, please see the rejection of claim 1. As discussed in that rejection, it would have been obvious to one of ordinary skill in the art to have located thermal insulation on at least those exterior surfaces of the upper die core unit 71 that contact the upper mold seat 6 in Huang 1. With reference to Figure 2, this would result in thermal insulation to the sides of the upper die core unit 71 as well as above the upper die core unit 71, i.e., between the upper magnetic conducting layer 93 and the upper mold seat 6 (note that the upper magnetic conducting layer 93 heats up, as discussed in paragraph 29). The thermal insulation between the upper die core unit 71 and the upper mold seat 6 constitutes a first thermal insulation plate disposed between said first outer mold and said first inner mold, as claimed.

Regarding claim 9, modified Huang 1 discloses wherein said second inner mold has at least one second flow channel formed therein (at least the mold plate passage 5111 of Huang 1; see Figure 2 and paragraph 21) for receiving fluid to form said second heating structure (see paragraph 21, which states that heated gas flows through the mold plate passage 5111).

Regarding claim 10, modified Huang 1 discloses wherein said second inner mold is formed by three-dimensional (3D) printing (see paragraph 21 of Huang 1, but note that the patentability of a product does not depend on its method of production; see MPEP 2113(I)), said second inner mold including a second inner mold body (the mold plate 511 of Huang 1; see Figure 2 and paragraph 21), and a third inner mold body (the lower die cores 513 of Huang 1; see Id.) removably connected to said second inner mold body (see Figures 2 and 6; the relative movement between the lower die cores 513 and the mold plate 511 indicates that these components are not fixedly connected, i.e., not welded or integrally formed), said second inner mold body being disposed on said second outer mold (see Figure 2), said at least one second flow channel having a main flow channel formed in said second inner mold body (the mold plate passage 5111 of Huang 1; see Figure 2 and paragraph 21), and a side flow channel formed in said third inner mold body (the lower die core passage 5131 of Huang 1; see Figure 2 and paragraphs 21 and 28).

Regarding claim 11, modified Huang 1 discloses wherein said first inner mold has at least one first flow channel formed therein (the upper die core passage 711 of Huang 1; see Figure 2 and paragraph 25) for receiving fluid to form said first heating structure (see paragraph 25, which states that heated gas flows in the upper die core passage 711).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang 1 in view of Torres and Brexeler, as applied to claim 1 above, and further in view of KR 10-1133749 (“Hwangbo”) and US 6,099,285 (“Kurihara”).
Regarding claim 2, modified Huang 1 discloses wherein said first inner mold has a first inner mold body (the upper portion of the upper die core unit 71 of Huang 1; see Figure 2 and paragraph 24) and a protruding portion protruding out of said first receiving space from said first inner mold body (the portion of the upper die core unit 71 of Huang 1 extending downward into the lower die core assembly 5, i.e., the portion between the lower die cores 513).
However, modified Huang 1 does not explicitly disclose that 1) the first inner mold is removably connected to the first outer mold, 2) the first inner mold has at least three first connecting portions formed on a peripheral edge of the first inner mold body for connection with the first outer mold, and 3) the peripheral edge of the first inner mold body and the inner peripheral surface of the first outer mold have a shortest distance therebetween larger than or equal to 5 mm.
Hwangbo discloses a foam molding apparatus for making foam cores for shoes (see paragraph 1 of the provided translation). In the embodiment of Figures 3-5, a mold box 31 has a space for accommodating a midsole mold 9 (see paragraph 39). A gap is provided between the outer peripheral edge of the midsole mold 9 and the inner peripheral edge of the mold box 31, as shown in Figures 3 and 5. The mold box 31 has screw holes 35 into which metal fixing screws 13 are inserted for fixing the midsole mold 9 to the mold box 31 (see paragraphs 39-40 and Figures 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have connected the upper die core assembly 7 and upper mold seat 6 of Huang 1 to one another using screws since Hwangbo teaches that this is a suitable means for connecting an inner mold to an outer mold. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
In the resulting combination, the upper die core assembly 7 and upper mold seat 6 of Huang 1 are removably connected to one another, as claimed, since screws provide a removable connection. The locations where the screws contact the upper die core assembly 7 would constitute connecting portions, as claimed, and Hwangbo discloses the use of four screws, so it would have been obvious to one of ordinary skill in the art to have at least three connecting portions, as claimed. Similarly, it would have been obvious to have arranged the screws so that they extend through the sides of the upper mold seat 6 to the sides of the upper die core assembly 7 since this is what is shown in Hwangbo. The side surfaces of the upper die core assembly 7 would constitute a peripheral edge, as claimed.
With respect to the peripheral edge of the first inner mold body and the inner peripheral surface of the first outer mold having a shortest distance therebetween larger than or equal to 5 mm, Torres does not disclose the thickness of the layers of thermal insulation 90, 100. However, Kurihara discloses a molding apparatus (see lines 10-15 in column 1) including heat insulative supporting members 1 with a thickness of 10 mm (see Figure 2C and lines 15-17 in column 8) and heat insulation members 2 with a thickness of 12 mm (see Figure 2C and lines 45-56 in column 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used thermal insulation with a thickness of 10 or 12 mm in modified Huang 1 since Kurihara teaches that such thicknesses are suitable for thermal insulation between mold parts (see lines 15-17 in column 8 and lines 45-56 in column 9). This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). In the resulting combination, the peripheral edge of the upper die core assembly 7 would be spaced from the inner peripheral surface of the upper mold seat 6 by 10 or 12 mm, which falls within the claimed range.

Regarding claim 3, please see the rejection of claim 2.

Regarding claims 4 and 5, modified Huang 1 discloses wherein said second inner mold has a second inner mold body (the mold plate 511 of Huang 1; see Figure 2 and paragraph 21) and a concave portion extending inwardly from said second inner mold body (the lower die cores 513 of Huang 1; see Id.) for receiving and cooperating with said protruding portion to confine said mold cavity therebetween (see Id.).
For the remaining claim limitations, please see the rejection of claim 2. The arguments with respect to the upper mold seat 6 and upper die core assembly 7 of Huang 1 also apply to the lower mold seat 4 and lower die core assembly 5.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang 1 in view of Torres and Brexeler, as applied to claim 11 above, and further in view of US 2019/0001536 (“Okunishi”).
Regarding claim 12, modified Huang 1 discloses wherein said first inner mold is formed by three-dimensional (3D) printing (see paragraph 25 of Huang 1, but note that the patentability of a product does not depend on its method of production; see MPEP 2113(I)), and has a first inner mold body (the upper die core unit 71 of Huang 1; see Figure 2 and paragraph 25), said at least one flow channel being formed in said first inner mold body (see Id.).
Modified Huang 1 does not disclose that the first inner mold has a plurality of first posts extending from the first inner mold body toward the inner base surface of the first outer mold. However, Okunishi discloses a molding device 10 including heat-insulating members 141, 142 (see Figure 1A and paragraphs 49 and 55) formed from a plurality of pillar members 14A (see paragraphs 52 and 55 and Figure 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the heat-insulating members 141, 142 of Okunishi in place of the layers of thermal insulation 90, 100 of Torres if desired since Okunishi teaches that the heat-insulating members 141, 142 are also suitable for providing heat insulation between mold components (see Figure 1A and paragraphs 49 and 55). This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).
As discussed above in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art to have located thermal insulation on at least those exterior surfaces of the upper die core unit 71 that contact the upper mold seat 6 in Huang 1. Using a heat-insulating member formed from a plurality of pillar members, as taught by Okunishi, would result in the upper die core assembly 7 having a plurality of first posts extending from the upper die core unit 71 toward the inner base surface of the upper mold seat 6, as claimed. Specifically, the pillar members between the magnetic conducting layer 93 and the upper mold seat 6 would extend toward the inner base surface of the upper mold seat 6 (see the rejection of claim 8).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang 1 in view of Torres and Brexeler, as applied to claim 1 above, and further in view of US 2018/0319052 (“Huang 2”).
Regarding claim 14, modified Huang 1 does not disclose wherein the second outer mold further has a temperature sensor inserted into the second receiving space in close proximity to the mold cavity. However, Huang 2 discloses a molding device similar to that of Huang 1 (compare Figure 2 of Huang 2 with Figure 2 of Huang 1) including sensors 84 connected to a lower die core unit 41 and an upper die core 51 for detecting the temperature of the lower die core unit 41 and upper die core 51 and controlling the flow of heated gas (see paragraphs 39 and 44 and Figure 2 of Huang 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated temperature sensors into the molding apparatus of modified Huang 1 for controlling the flow of heated gas, as taught by Huang 2 (see paragraphs 39 and 44), and to have located the temperature sensors on the corresponding mold components, i.e., the upper die core unit 71 and lower die core assembly 5, particularly on at least the mold plate 511 since it has the mold plate passage 5111. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
In the resulting combination, there would be a temperature sensor inserted into the second receiving space, as claimed, since the mold plate 511 is in the receiving space of the lower mold seat 4. With respect to the temperature sensor being in close proximity to the mold cavity, see the corresponding rejection under 35 U.S.C. 112(b).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang 1 in view of Torres and Brexeler, as applied to claim 1 above, and further in view of US 2018/0126608 (“Hsieh”).
Regarding claim 15, modified Huang 1 does not disclose wherein the first gap and the second gap are in a vacuum state during hot compacting of the shoe component.
As discussed in MPEP 2114(II), "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Also, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to modified Huang 1, this combination does not have structure for applying a vacuum to the first and second gaps. However, Hsieh discloses a molding machine including a mold unit 3, a heating unit 4, a heat insulating unit 5, and a vacuum unit 8 (see Figure 2 and paragraph 16). Use of the vacuum environment in combination with the heat insulating unit 5 prevents damage to components adjacent to the heat zone (see paragraph 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a vacuum to the air gaps in modified Huang 1 (in the case where air gaps are used instead of layers of thermal insulation) to help prevent mold components from being damaged by heat, as taught by Hsieh (see paragraph 29).
With respect to the language “during hot compacting of the shoe component”, this language does not require additional structure and, therefore, does not patentably define over the above combination. However, note that the vacuum of Hsieh is applied during molding (see paragraph 25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, see Figure 1 of FR 2,982,789, reproduced below:

    PNG
    media_image1.png
    408
    436
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744